This is an appeal from the order of the Corporation Commission, imposing a fine of $100 upon the appellant for failure to move an interstate shipment, as required by rule 6 of order No. 168 of said Commission.
The Attorney General has filed in this case the same suggestion that he did in the case of A., T.   S. F. Ry. Co. v.State, post, 124 P. 56, and confesses that the order entered by the Commission *Page 106 
is erroneous, and that rule 6 of order No. 168, under a reasonable construction, does not apply to an interstate shipment.
It follows that the order of the Commission is reversed, and this cause is remanded, with instructions to set aside the order and dismiss the proceeding.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur.